        Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 1 of 15




                 IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

CHRISTOPHER RICE,                             )
                                              )
Plaintiff,                                    )
                                              )
v.                                            )       CASE NO. 1:19-cv-683-SRW
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
Defendant.                                    )

                           MEMORANDUM OPINION AND ORDER1

       I.      Introduction

       Plaintiff Christopher Rice commenced this action on September 17, 2019, pursuant

to 42 U.S.C. §§ 405(g), 1383(c)(3), seeking judicial review of a final adverse decision of

the Commissioner of Social Security (“the Commissioner”) denying his applications for a

period of disability, disability insurance benefits (“DIB”), and supplemental security

income (“SSI”) benefits under Titles II and XVI of the Social Security Act (“the Act”). See

Docs. 1, 12. Plaintiff filed his applications on August 23, 2016, alleging that he became

disabled on July 15, 2016. Doc. 14-5 at 2-11; R. 180-89. Plaintiff’s applications were

denied at the administrative level on November 30, 2016. Doc. 14-4 at 23-32; R. 134-43.

Plaintiff then requested and received a hearing before an Administrative Law Judge

(“ALJ”). Doc. 14-4 at 37; R. 148. On September 27, 2018, ALJ L. Dawn Pischek issued



1
  For purposes of this appeal, the court uses the Code of Federal Regulations (“C.F.R.”) that was
effective until March 27, 2017, as that was the version of the C.F.R. in effect at the time the claim
was filed at the administrative level. See 20 C.F.R. Part 404 and 416, effective March 27, 2017;
see also https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html Q. 3.
        Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 2 of 15




an adverse decision after holding a hearing on plaintiff’s applications. Doc. 14-2 at 13-15;

R. 12-14. On July 22, 2019, the Appeals Council denied plaintiff’s request for review, and

the ALJ’s decision became the final decision of the Commissioner. See Doc. 14-2 at 2-4;

R. 1-3; Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

       In the instant appeal, plaintiff asks the court to reverse the Commissioner’s decision

and award benefits or, in the alternative, to remand this cause to the Commissioner. See

Docs. 1 at 2; 12 at 14. This case is ripe for review pursuant to 42 U.S.C. §§ 405(f) and

1383(c)(3). Under 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil Procedure,

the parties have consented to the conduct of all proceedings and entry of a final judgment

by the undersigned United States Magistrate Judge. See Docs. 9, 10. Based on the court’s

review of the parties’ submissions, the relevant law, and the record as a whole, the

Commissioner’s decision will be affirmed.

       II.    Standard of Review

       The court’s review of the Commissioner’s decision is a limited one. This court must

find the Commissioner’s decision conclusive if it is supported by substantial evidence. 42

U.S.C. § 405(g); Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). “Substantial

evidence is more than a scintilla,” but less than a preponderance, “and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (“Even if the

evidence preponderates against the Commissioner’s findings, [a reviewing court] must

affirm if the decision reached is supported by substantial evidence”) (citations omitted).

The court will reverse the Commissioner’s decision if it is convinced that the decision was

                                                 2
        Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 3 of 15




not supported by substantial evidence or that the proper legal standards were not applied.

Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). However, reversal is not

warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991). A reviewing

court may not look only to those parts of the record which support the decision of the ALJ,

but instead must view the record in its entirety and take account of evidence which detracts

from the evidence relied on by the ALJ. Hillsman v. Bowen, 804 F.2d 1179, 1180 (11th

Cir. 1986).

       [The court must] . . . scrutinize the record in its entirety to determine the
       reasonableness of the [Commissioner’s] . . . factual findings. . . . No similar
       presumption of validity attaches to the [Commissioner’s] . . . legal
       conclusions, including determination of the proper standards to be applied in
       evaluating claims.

Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).

       To qualify for disability benefits and establish his or her entitlement for a period of

disability, a person must be unable to:

       engage in any substantial gainful activity by reason of any medically
       determinable physical or mental impairment which can be expected to result
       in death or which has lasted or can be expected to last for a continuous period
       of not less than 12 months.

42 U.S.C. § 423(d)(1)(A).2 To make this determination, the Commissioner employs a five-

step, sequential evaluation process. See 20 C.F.R. §§ 404.1520; 416.920.

       (1) Is the person presently unemployed?
       (2) Is the person’s impairment severe?

2
  A “physical or mental impairment” is one resulting from anatomical, physiological, or
psychological abnormalities that are demonstrable by medically acceptable clinical and laboratory
diagnostic techniques. 42 U.S.C. § 423(d)(3).

                                                   3
        Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 4 of 15




       (3) Does the person’s impairment meet or equal one of the specific
       impairments set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1 [the Listing of
       Impairments]?
       (4) Is the person unable to perform his or her former occupation?
       (5) Is the person unable to perform any other work within the economy?
       An affirmative answer to any of the above questions leads either to the next
       question, or, on steps three and five, to a finding of disability. A negative
       answer to any question, other than step three, leads to a determination of “not
       disabled.”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).3

       The burden of proof rests on the claimant through step four. See Phillips v. Barnhart,

357 F.3d 1232, 1237–39 (11th Cir. 2004); see also Ellison v. Barnhart, 355 F.3d 1272,

1276 (11th Cir. 2003). A claimant establishes a prima facie case of qualifying disability

once he or she has carried the burden of proof from step one through step four. At step five,

the burden shifts to the Commissioner, who must then show that there are a significant

number of jobs in the national economy that the claimant can perform. Id.

       To perform the fourth and fifth steps, the ALJ must determine the claimant’s

Residual Functional Capacity (“RFC”). Phillips, 357 F.3d at 1238–1239. The RFC is what

the claimant is still able to do despite the claimant’s impairments and is based on all

relevant medical and other evidence. Id. It may contain both exertional and nonexertional

limitations. Id. at 1242–1243. At the fifth step, the ALJ considers the claimant’s RFC, age,

education, and work experience to determine if there are jobs available in the national


3
 McDaniel is a supplemental security income (SSI) case. The same sequence applies to disability
insurance benefits brought under Title II of the Social Security Act. Supplemental security income
cases arising under Title XVI of the Social Security Act are appropriately cited as authority in Title
II cases, and vice versa. See, e.g., Ware v. Schweiker, 651 F.2d 408, 412 (5th Cir. 1981); Smith v.
Comm’r of Soc. Sec., 486 F. App’x 874, 876 n.* (11th Cir. 2012) (“The definition of disability and
the test used to determine whether a person has a disability is the same for claims seeking disability
insurance benefits or supplemental security income.”).

                                                      4
           Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 5 of 15




economy that the claimant can perform. Id. at 1239. To do this, the ALJ can use either the

Medical Vocational Guidelines (“grids”), see 20 C.F.R. pt. 404 subpt. P, app. 2, or call a

vocational expert (“VE”). Id. at 1239–40.

          The grids allow the ALJ to consider factors such as age, confinement to sedentary

or light work, inability to speak English, educational deficiencies, and lack of job

experience. Each factor can independently limit the number of jobs realistically available

to an individual. Id. at 1240. Combinations of these factors yield a statutorily-required

finding of “Disabled” or “Not Disabled.” Id.

          III.   Administrative Proceedings

          Plaintiff was 45 years old at the time he filed his applications for benefits and was

47 at the time of the ALJ’s decision. See Doc. 14-2 at 30; R. 29. Plaintiff is a resident of

Dothan, Alabama, and he lives in a house with his wife and adopted granddaughter. See

Docs. 14-2 at 3-4;14-3 at 2. Plaintiff completed a GED. Docs. 14-2 at 41, 14-3 at 20; R.

40, 87.

          Plaintiff claims that his ability to work is limited by rheumatoid arthritis,

osteoarthritis, and psychological issues. See Doc. 14-2 at 41-42; R. 40-41. Plaintiff

previously worked as truck driver, construction worker, and aircraft mechanic, and he has

done some painting and body work. See Docs. 14-2 at 43-45, 14-3 at 19; R. 42-44, 86.

Plaintiff last worked as a heavy wrecker driver from September 2015 until August 2016.

See Docs. 14-2 at 44, 14-3 at 19; R. 43, 86.

          Following the administrative hearing, and employing the five-step process, the ALJ

found at step one that plaintiff had “not engaged in substantial gainful activity since July

                                                   5
        Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 6 of 15




15, 2016, the alleged onset date.” Doc. 14-2 at 18; R. 17. At step two, the ALJ found that

plaintiff suffered from the following severe impairments: “sarcoidosis; degenerative disc

disease, status post ACDF; osteoarthritis; left knee meniscus tear with chondromalacia,

status post arthroscopic repair; diabetes; hypertension; carpal tunnel syndrome; peripheral

neuropathy; sleep apnea; gout, obesity; chronic pain syndrome; affective disorder; and

anxiety disorder.” Id. At step three, the ALJ found that plaintiff “does not have an

impairment or combination of impairments that meets or medically equals the severity of

one of the listed impairments[.]” Id. at 19. Next, the ALJ articulated plaintiff’s RFC as

follows:

       the claimant has the residual functional capacity to perform light work as
       defined in 20 CFR 404.1567(b) and 416.967(b) except the claimant is limited
       to standing and walking for 4 hours total in an 8-hour workday. The claimant
       is unable to climb ladders, ropes, or scaffolds, but he can occasionally climb
       ramps or stairs. The claimant can occasionally balance, stop, kneel, crouch,
       and crawl. The claimant can perform frequent pushing, pulling, reaching,
       handling, fingering, and feeling. The claimant can tolerate only occasional
       exposure to extreme heat, extreme cold, wetness, humidity, dusts, fumes,
       odors, gases, and vibration. The claimant should not perform commercial
       driving. He should have no exposure to unprotected heights to hazardous
       machinery. The claimant is limited to performing simple, routine tasks in 2-
       hour increments with normal breaks for the duration of an 8-hour workday.
       The claimant can have occasional interaction with the public; and occasional
       change in a routine work setting.

Id. at 22; R. 21. At step four, based on the testimony of a VE, the ALJ concluded that

plaintiff “is unable to perform any past relevant work.” Doc. 14-2 at 29; R. 28. At step five,

based on the plaintiff’s RFC, age, education, work experience, and the testimony of the

VE, the ALJ found that “there are jobs that exist in significant numbers in the national

economy that the claimant can perform[.]” Id. at 30; R. 29. Accordingly, the ALJ


                                                 6
        Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 7 of 15




determined that plaintiff “has not been under a disability . . . from July 15, 2016, through

the date of this decision[.]” Id. at 31; R. 30.

       IV.    Issue on Appeal

       The sole claim raised by plaintiff on appeal is that the ALJ erred in failing to assign

proper weight to the opinions of Dr. Clark, Dr. Misischia, and Dr. Smith, plaintiff’s treating

physicians.

       V.     Discussion

       Plaintiff argues that this case should be reversed or remanded because the ALJ

incorrectly gave “great weight” to the opinion of a state medical examiner who was neither

a treating nor examining physician, and gave “little weight” or “partial weight” to the

opinions of plaintiff’s treating physicians, treating psychologist, and consultative

examiners, which resulted in a finding that plaintiff was not disabled. See Doc. 12 at 9.

       The opinion of a treating physician “must be given substantial or considerable

weight unless good cause is shown to the contrary.” Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)).

If the ALJ chooses to disregard the opinion of a treating physician, he or she must “clearly

articulate” the reasons for doing so. Id.; see also Winschel v. Comm’r of Soc. Sec., 631 F.3d

1176, 1179 (11th Cir. 2011); 20 C.F.R. § 404.1527(c)(2) (“good reasons” must always be

given in the decision for the weight given to a treating source’s medical opinion). “[G]ood

cause exists when the (1) treating physician’s opinion was not bolstered by the evidence;

(2) evidence supported a contrary finding; or (3) treating physician’s opinion was

conclusory or inconsistent with the doctor’s own medical records.” Id. Failure to articulate

                                                  7
        Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 8 of 15




clearly the reasons for giving less weight to a treating physician’s opinion is reversible

error. See Lewis, 125 F.3d at 1440. The ALJ must consider multiple factors in weighing a

medical opinion:

       [T]he Social Security regulations command that the ALJ consider (1) the
       examining relationship; (2) the treatment relationship, including the length
       and nature of the treatment relationship; (3) whether the medical opinion is
       amply supported by relevant evidence; (4) whether an opinion is consistent
       with the record as a whole; and (5) the doctor’s specialization. Non-
       examining physicians’ opinions are entitled to little weight when they
       contradict opinions of examining physicians and do not alone constitute
       substantial evidence.

Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1260 (11th Cir. 2019) (citing Sharfarz v.

Bowen, 825 F.2d 278, 280 (11th Cir. 1987) (per curiam); 20 C.F.R. § 404.1527(c)).

       1. Opinion of Dr. Mason and Dr. Clark

       The ALJ gave the opinion of Dr. Mason and Dr. Clark “little weight” because she

found that their opinion “was not consistent with the various normal objective medical

examination findings.” Doc. 14-2 at 28; R. 27.

       A report dated August 17, 2016 (titled “Progress Note”), which was authored by Dr.

Mason and reviewed by Dr. Clark, notes that plaintiff suffers from “terrible joint pain,”

that he has a “hard time getting around,” and that he has “neuropathy and has numbness

and tingling in his [feet] and [legs].” Doc. 14-10 at 69; R. 430. The report describes plaintiff

as being diabetic, having a “long history of depression,” and suffering from “HT” and

“ML.” The report notes assessments of depression, fibromyalgia/myalgia/myos,

neuropathy NOS, osteoarthritis, diabetes mellitus type II, gout, hypertension, neuropathy,

anxiety disorder, cervicalgia, back pain, and sarcoid, id. at 73, R. 434, and indicates that

plaintiff reported fatigue, vertigo and dizziness, shortness of breath, transient weakness,
                                                   8
           Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 9 of 15




numbness of visual disturbance, tingling or numbness, joint pain, arthralgias, joint

swelling, and depression, id. at 71; R. 432. The report is consistent with previous progress

notes prepared by Dr. Mason and Dr. Clark on June 29, 2016 (id. at 61-65, R. 422-426);

June 21, 2016 (id. at 54-58, R. 415-419); June 8, 2016 (id. at 45-51, R. 406-412); February

26, 2015 (id. at 22-26, R. 383-387); January 27, 2015 (id. at 14-18, R. 375-379); October

1, 2014 (id. at 4-9, R. 365-370); and Dr. Clark on September 14, 2015 (id. at 36-42, R. 397-

403), which indicated similar assessments. The progress notes consistently report that the

onset of plaintiff’s depression, fibromyalgia/myalgia/myos, neuropathy NOS, and

osteoarthritis was October 1, 2014. Id. at 7, 14, 22-23, 36-37, 45-46, 54, 61, 69-70; R. 368,

375, 383-84, 397-98, 406-07, 415, 422, 430-31. Dr. Mason and Dr. Strunk also completed

a progress note on September 27, 2017, which recorded assessments of gout, acute

idiopathic gout of the left knee, arthralgia of the left knee, unsteady gait, and knee effusion.

       The evidence which the ALJ found to be inconsistent with the aforementioned

reports is the following:

       -     Exhibit 7F/4: A post-operational exam by Dr. Woodham on August 17,
             2016, which notes that plaintiff reported, among other things, “no
             numbness, no tingling, no confusion . . . no muscle weakness, no
             arthralgias/joint pain, no back pain . . . no depression[.]” Doc. 14-9 at 5,
             R. 352.
       -     Exhibit 6F/13-14: A physical exam conducted by Dr. Doty on August 3,
             2016, which reports largely normal findings, and CT scan results which
             “confirm[] multifocal mediastinal and bilateral hilar adenopathy
             correlating with earlier MRI, most suggestive of sarcoid[.]” Doc. 14-8 at
             14-15, R. 344-45.
       -     Exhibit 8F/47-48: Dr. Mason and Dr. Clark’s progress note from June 8,
             2016, reporting largely normal results in a physical examination. Doc. 14-
             10 at 48-49, R. 409-410.
       -     Exhibit 11F/3: A new patient report based on Dr. Johnson’s findings on
             September 13, 2016, which indicates that plaintiff reported weight loss,
             muscle aches, fatigue, and depression. Doc. 14-11 at 4, R. 461.
                                                    9
       Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 10 of 15




       -   Exhibit 14F/4: A progress note by Dr. Mason and Dr. Clark which
           indicates assessments of upper respiratory infection, refusal of influenza
           vaccine, body aches, and a sore throat. Doc. 14-11 at 21, R. 478.

       While medical source opinions on issues reserved to the Commissioner, such as

opinions about whether a person is “disabled” or “unable to work,” are not given any

special significance, 20 C.F.R. § 404.1527(d), the ALJ’s decision to assign “little weight”

to the opinion of Dr. Mason and Dr. Clark, plaintiff’s treating physicians between 2014-

2017, must be supported by good cause. The ALJ points to largely normal objective

findings observed during physical examinations as being inconsistent with the opinion of

doctors Mason and Clark (e.g., unlabored breathing, absence of skin lesions or rashes,

normal appearance of the ears and nose, equal and round pupils, etc.). See, e.g., Doc. 14-

11 at 21, R. 478; see generally, Doc. 14-10. The ALJ’s determination that Dr. Mason and

Dr. Clark’s opinion that plaintiff was unable to work was inconsistent with their own

medical records, and the ALJ’s decision to assign little weight to their medical opinion,

was supported by good cause.

       2. Opinion of Dr. Misischia

       The ALJ gave the opinion of Dr. Misischia “little weight” because “it is not

adequately supported with pertinent clinical evidence to establish the degree of limitation

endorsed.” Doc. 14-2 at 28-29; R. 27-28. The ALJ noted that, as a rheumatologist, Dr.

Misischia “treats the claimant for sarcoidosis, not other immune disorders or

fibromyalgia.” Id. at 29; R. 28. The ALJ also found that Dr. Misischia’s opinion was “not

consistent with many objective normal examination findings in his own records and others,

and . . . with the claimant’s testimony that he sometimes drives to Tennessee to get his

                                                10
       Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 11 of 15




grandchild, [and was] . . . generally inconsistent with claimant’s testimony indicating he

renewed his [Commercial Driver’s License] about a year ago.” Id. The ALJ cited the same

record evidence as those noted in his weighing of Dr. Mason and Dr. Clark’s medical

opinion, and did not elaborate further.

       Dr. Misischia completed a clinical assessment of plaintiff’s pain levels on May 25,

2018, which indicated that “[p]ain is present to such an extent as to be distracting to

adequate performance of daily activities or work”; that physical activity such as walking,

standing, sitting, stooping, will “[g]reatly increase[] pain and to such a degree as to cause

distraction from tasks or total abandonment of task”; and that prescribed medication will

have “[s]ome limitations . . . but not to such a degree as to create serious problems in most

instances.” Doc. 14-13 at 43, R. 610. The clinical assessment includes a handwritten note

indicating that Dr. Misischia is a rheumatologist and that his assessment is based on visits

with plaintiff. The record contains treatment notes by Dr. Misischia dated from November

11, 2017 to April 2, 2018. Dr. Misischia’s initial assessment on November 14, 2017, notes

that, despite many normal indications (e.g., constitution, eyes, nose, neck, lungs, skin, back,

abdomen, and cardiovascular and neurologic indicators), plaintiff had abdominal pain and

sarcoidosis, requiring long term drug therapy. Id. at 36-37, R. 567-68. A report dated

January 2, 2018, similarly noted various normal physical indications while assessing

sarcoidosis and left knee pain and swelling “[s]uggestive of meniscal tear.” Id. at 33-34, R.

564-65. Dr. Misischia ordered an x-ray of plaintiff’s left knee. Id. A subsequent report from

a follow-up visit on January 26, 2018 indicated that the x-ray was normal but there was

potential “internal derangement such as a meniscal dysfunction.” Doc. 14-12 at 31, R. 562.

                                                 11
       Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 12 of 15




Dr. Misischia noted that plaintiff “is in no apparent distress” and that “[e]xamination of the

knee shows the joint to be cool, although “he does have difficulty walking on his left leg.”

Id. Dr. Misischia’s notes from January 30, 2018, indicate that plaintiff was still

experiencing a lot of pain and had increased swelling at his knee despite receiving a

cortisone injection, and included an assessment of “knee joint effusion” of his left knee.

Doc. 14-12 at 28, R. 559. On April 2, 2018, Dr. Misischia recorded that plaintiff was

recovering from arthroscopy of the left knee and was “walking much better and with less

pain.” Doc. 14-12 at 25, R. 556. Dr. Misischia’s assessments of plaintiff in April continued

to include sarcoidosis, long-term drug therapy, and knee joint effusion. Id. at 26, R. 557.

       Based on the course of treatment and the findings concerning plaintiff’s condition

noted in Dr. Misischia’s reports, there is inadequate support in the record for Dr.

Misischia’s clinical assessment of plaintiff’s pain levels. The ALJ also considered Dr.

Misischia’s specialization as a rheumatologist and his opinion within the context of the

record evidence on the whole, finding that Dr. Misischia’s conclusions were inconsistent

with various other treatment records. Dr. Misischia’s assessment was therefore not

supported by evidence, and the ALJ properly articulated good cause for assigning little

weight to Dr. Misischia’s opinion.

       3. Opinion of Dr. Smith

       The ALJ gave the opinion of Dr. Smith “partial weight” because “his opinion that

the claimant was unable to work was rendered the same day of his initial consultation with

the claimant” and “his opinions are not consistent with the longitudinal evidence showing




                                                 12
       Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 13 of 15




very little mental health treatment and minimal complaints prior to March 2018.” Doc. 14-

2 at 28, R. 27.

       Dr. Smith’s initial treatment notes, taken on March 12, 2018, indicate a diagnosis

of major depression, and note that plaintiff was “suffering from major depression, . . . [and]

extreme pain” and was therefore “unable to work at this time.” Doc. 14-13 at 49; R. 615.

Dr. Smith’s clinical progress notes each include a checklist of neurological, mood, affect,

behavior, and thought process items which may be checked or unchecked. On March 12,

2018, the checklist indicated that plaintiff was oriented to his person, place, time, and

situation; was awake and alert; was feeling sad, hopeless, and worried; had a flat affect;

was irritable; and had appropriate thought processes. Id. The treatment notes from April 2,

2018, say that plaintiff’s diagnosis is that of “major depression – severe, enhanced by

medical problems” and that plaintiff was “not sleeping good” and was “encouraged to stay

on meds,” and the checklist indicated plaintiff was well-oriented, was feeling sad, hopeless,

and helpless, had a flat affect, was anxious and irritable, and had appropriate thought

processes. Doc. 14-13 at 49; R. 616. Dr. Smith’s notes from May 2, 2018, say that plaintiff

“has really been feeling in pain,” and the checklist indicated that plaintiff was well-

oriented; was awake and alert; felt sad, hopeless, helpless, worried, and withdrawn; was

anxious and irritable; and had appropriate thought processes. Doc. 14-13 at 50; R. 617. An

assessment by Dr. Smith dated June 13, 2018, states that plaintiff is “disabled both

medically and mentally . . . medical causes his depression to be worse,” and, given the

choice between “none,” “mild,” “moderate,” “marked,” or “extreme,” Dr. Smith rated

plaintiff has having a moderate degree of deterioration in personal habits; marked

                                                 13
       Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 14 of 15




impairment in plaintiff’s ability to ask simple questions or request assistance, to get along

with co-workers or peers, to understand, remember, and carry out simple or complex

instructions or repetitive tasks, to maintain attention and concentration for extended

periods, to make simple work-related decisions, to respond appropriately to supervision,

changes in the work setting, or to customary work pressures, to be aware of normal hazards

and take appropriate precautions, and in the constriction of plaintiff’s personal interests;

and extreme impairment in plaintiff’s ability to interact appropriately with the general

public, to perform daily activities, to perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances, to sustain a routine without

special supervision, and to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods. Doc. 14-13 at 57-59, R. 624-

26.

       The ALJ described Dr. Smith’s report of plaintiff’s limitations as “excessive

compared to the evidence of the claimant’s generally effective treatment for sporadic pain

complaints during the relevant period.” The ALJ noted the normal findings of plaintiff’s

neurologic and psychiatric state as reported by Dr. Mason and Dr. Clark on January 19,

2017, Doc. 14-11 at 30, R. 487, which were consistent with similar, normal neurological

findings by Dr. Misischia in reports dated between November 2017 and April 2018. Doc.

14-12 at 24-37, R. 555-568, and also noted that plaintiff was tolerating depression well

despite discontinuing medication, Doc. 14-10 at 45, R. 406. While the record does show

that plaintiff had a history of suffering from depression, it does not indicate that plaintiff’s

                                                  14
       Case 1:19-cv-00683-SRW Document 15 Filed 09/02/20 Page 15 of 15




mental health issues presented the marked and extreme levels of impairment noted by Dr.

Smith’s assessment of limitations, and Dr. Smith’s records also do not contain evidence

sufficient to support the degree of impairment noted in his assessment. Therefore, the ALJ

properly articulated good cause for assigning partial weight to Dr. Smith’s opinion.

      VI.    Conclusion and Order

      Upon consideration of the parties’ briefs and record, the court concludes that the

Commissioner’s decision is based on substantial evidence and is in accordance with

controlling law. The Commissioner’s decision will be affirmed by separate judgment.

      In addition, it is

      ORDERED that the plaintiff’s motion for an award of EAJA feels is DENIED. See

Doc. 12.

      DONE, on this the 2nd day of September, 2020.

                                                       /s/ Susan Russ Walker
                                                       Susan Russ Walker
                                                       United States Magistrate Judge




                                               15
